NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID A. KESTER, on behalf of himself           No.    19-17109
and all others similarly situated,
                                                D.C. No. 2:15-cv-00365-DLR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CITIMORTGAGE INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                           Submitted February 3, 2021**
                               Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      This case comes before the court for the second time. Appellant David Kester

sued Appellees CitiMortgage, Inc. and CR Title Services, Inc. (Defendants),

asserting a single claim under Arizona’s wrongful recording statute, A.R.S. § 33-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
420(A). Kester appeals from the district court’s order granting summary judgment

in Defendants’ favor. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s grant of summary judgment de novo. L.F. v.

Lake Wash. Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir. 2020). “The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Viewing the evidence in the light most favorable to Kester, we

conclude that there is no genuine issue of material fact establishing that Defendants

knew or should have known that Kristen Lindner’s notary commission was revoked

when the trustee documents were recorded. See A.R.S. § 33-420(A) (imposing

liability for recording a document asserting a “claim [of] interest in” real property

when the person “know[s] or ha[s] reason to know” the document is invalid); see

also A.R.S. § 33-401(B) (“Every deed or conveyance of real property must be signed

by the grantor and must be duly acknowledged before some officer authorized to

take acknowledgments.”).

      First, it is undisputed that neither Defendants nor Lindner received the

December 6, 2010, letter stating that Lindner’s notary commission was revoked.

Kester has also not identified any specific facts in his expert witness’s report or

deposition that establishes an industry standard that required Defendants to verify

Lindner’s notary commission with the secretary of state more often than once a


                                         2
month. In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (explaining

that when the moving party demonstrates an absence of a genuine issue of material

fact, “the burden then shifts to the non-moving party to designate specific facts

demonstrating the existence of genuine issues for trial.”). Even if Defendants had

followed a once-a-month standard, they would not necessarily have known that

Lindner’s commission was revoked just eleven days before they recorded the

documents at issue.

      Second, Defendants’ knowledge of the allegations in the complaint filed

against Lindner is insufficient to create a genuine issue of material fact. Even

assuming that revocation of Lindner’s notary credentials was likely, Defendants had

no reason to know that her commission was revoked when Defendants recorded the

documents. This is dispositive because under Arizona law, a notary is authorized to

perform notary duties “until . . . the secretary of state revokes the commission.”

A.R.S. § 41-312(D). Defendants were not obligated to stop using Lindner for notary

services pending resolution of the complaint filed against her. Additionally,

Lindner’s knowledge of the complaint filed against her is likewise insufficient to

create a genuine issue of material fact under a respondeat superior theory for the

same reasons that Defendants’ knowledge of the complaint was insufficient.

Accordingly, the district court did not err in granting summary judgment in favor of

the Defendants.


                                         3
        AFFIRMED. 1




1
    Kester’s motion to take judicial notice [Dkt. 21] is GRANTED.

                                         4